DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/20 and 4/20/21 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,853,527 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are .
Consider claim 1 of the current application
A system for loss prevention and loss recovery of portable electronic devices, the system comprising: 
a server administered by an administrator, 
a first software application executable on a first portable electronic in communication with the server, wherein the first portable electronic device is owned by a first user, 
a second software application executable on a second portable electronic in communication with the server, wherein the second portable electronic device is owned by a second user, 
a first unique registration identifier associated with the first portable electronic device, wherein the association between the first portable electronic 
a second unique registration identifier associated with the second portable electronic device, wherein the association between the second portable electronic device and the second unique registration identifier is stored on the server, and 
a first distance tracking device, wherein the first software application is configured to connect to the first distance tracking device, wherein the first distance tracking device is configured to provide a first notification when the first distance tracking device is further than a predetermined boundary from the first portable electronic device, 

















wherein when the first unique registration identifier is entered at a website 


A system for loss prevention and loss recovery of portable electronic devices, the system comprising: 
a server administered by an administrator, 
a first software application executable on a first portable electronic device in communication with the server, wherein the first portable electronic device is owned by a first user, 
a second software application executable on a second portable electronic device in communication with the server, wherein the second portable electronic device is owned by a second user, 
a first unique registration identifier associated with the first portable electronic device, wherein the association between the first portable electronic 
a second unique registration identifier associated with the second portable electronic device, wherein the association between the second portable electronic device and the second unique registration identifier is stored on the server, and       a first distance tracking device, wherein the first software application is configured to connect to the first distance tracking device, wherein the first distance tracking device is configured to provide a first notification when the first distance tracking device is further than a predetermined boundary from the first portable electronic device, and wherein the first distance tracking device includes a first bluetooth range within which the first distance tracking device is in communication with the first portable electronic device, 

wherein when the first unique registration identifier is entered at a website 

wherein the first and second portable electronic devices can be associated with a group, wherein a location of the first portable electronic device can be seen on the second software application.

A computer-implemented method for the loss prevention and loss recovery of a first user's portable electronic device, the method comprising the steps of 
loading a first software application on the portable electronic device, wherein the 
associating a first unique registration identifier with the first user's portable electronic device, 
obtaining a first distance tracking device, wherein the first distance tracking device is configured to provide a notification when the first distance tracking device is further than a predetermined boundary from the first user's portable electronic device, 
connecting the first distance tracking device to the first software application, and 
placing the first unique registration identifier on the first user's portable electronic device or a case for the first user's portable electronic device.


A computer-implemented method for the loss prevention and loss recovery of a first user's portable electronic device, the method comprising the steps of: 
loading a first software application on the portable electronic device, wherein the 
associating a first unique registration identifier with the first user's portable electronic device, 
obtaining a first distance tracking device, 
wherein the first distance tracking device is configured to provide a notification when the first distance tracking device is further than a predetermined boundary from the first user's portable electronic device, 
connecting the first distance tracking device to the first software application, 

placing the first unique registration identifier on the first user's portable electronic device or a case for the first user's portable electronic device, and 

reporting the first distance tracking device as lost to the server, wherein the first distance tracking device has a bluetooth 

A kit for loss prevention and recovery of a portable electronic device, the kit comprising: 
a tag configured to be secured to a portable electronic device or a case for a portable electronic device, wherein the tag includes a unique registration identifier and a contact source thereon, wherein the contact source includes at least one of a telephone number, a website or an email address, and 



wherein the unique registration identifier is associated with a QR code, and 
a distance tracking device that is configured to connect to a portable electronic device that has been associated with the unique registration identifier, wherein the distance tracking device is configured to provide a notification when the distance tracking device is further than a predetermined boundary from the portable electronic device that has been associated with the unique registration identifier, wherein the predetermined boundary is at least one of a predetermined distance or when the distance tracking device disconnects from the associated portable electronic device, 






wherein the distance tracking device is a key fob, wherein the key fob includes a button that when activated causes the associated portable electronic device to emit at least one of a sound or a vibration.


A kit for loss prevention and recovery of a portable electronic device, the kit comprising: 
a tag configured to be secured to a portable electronic device or a case for a portable electronic device, wherein the tag includes a unique registration identifier and a contact source thereon, wherein the contact source includes at least one of a telephone number, a website or an email address, wherein the 
wherein the unique registration identifier is associated with a QR code, and a distance tracking device that is  configured to connect to a portable electronic device that has been associated with the unique registration identifier, wherein the distance tracking device is configured to provide a notification when the distance tracking device is further than a predetermined boundary from the portable electronic device that has been associated with the unique registration identifier, wherein the predetermined boundary is at least one of a predetermined distance or when the distance tracking device disconnects from the associated portable electronic device, wherein the first distance tracking device is configured such that the first notification changes from a first state to a 
wherein the distance tracking device is a key fob, wherein the key fob includes a button that when activated causes the associated portable electronic device to emit at least one of a sound or a vibration, 

wherein activation of the button causes the first portable electronic device to perform a first action, wherein the first action is chosen from dial 911, dial a contact, message one or more contacts, wherein the first distance tracking device includes the key fob and a removable member, wherein the removable member can be separated from the key fob, and wherein the removable member includes a keychain aperture defined therein.




The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 9,297,882 B1) in view of Schwaderer (US 2012/0226751 A1).
Consider claim 1, Bhatia teaches a system for loss prevention and loss recovery of portable electronic devices(abstract), the system comprising: 
a server administered by an administrator (Fig. 5, server 502), 
a first software application executable on a first portable electronic in communication with the server, wherein the first portable electronic device is owned by a first user (Fig. 5, laptop 508 (1)), 
a second software application executable on a second portable electronic in communication with the server, wherein the second portable electronic device is owned by a second user (Fig. 5, laptop 508 (2)), 
a first unique registration identifier associated with the first portable electronic device, wherein the association between the first portable electronic device and the first unique registration identifier is stored on the server (col. 4, lines 31-34, registration keys), 
a second unique registration identifier associated with the second portable electronic device, wherein the association between the second portable electronic device and the second unique registration identifier is stored on the server (col. 4, lines 31-34, registration keys), and 

a second distance tracking device, wherein the second software application is configured to connect to the second distance tracking device, wherein the second distance tracking device is configured to provide a second notification when the second distance tracking device is further than a predetermined boundary from the second portable electronic device (Fig. 3, steps 302-310, a notification is provided when the distance between the first and second devices exceeds a maximum distance), 
Bhatia does not teach wherein when the first unique registration identifier is entered at a website associated with the server, return delivery information associated with the first portable electronic device is provided, and wherein when the second unique registration identifier is entered at the website associated with the server, return delivery information associated with the second portable electronic device is provided.
Schwaderer further teaches wherein when the first unique registration identifier is entered at a website associated with the server, return delivery information associated with the first portable electronic device is provided, and wherein when the second unique registration identifier is entered at the website associated with the server, return delivery information associated with the second portable electronic device is provided (paragraph 40, unique identification is submitted via a website).


Consider claim 2, Bhatia further teaches wherein the first and second portable electronic devices can be associated with a group, wherein a location of the first portable electronic device can be seen on the second software application (Fig. 4, the paired devices can see each other’s location on a map).

Consider claim 5, Schwaderer further teaches a first tag that includes the first unique registration identifier thereon, wherein the first tag is secured to the first portable electronic device or a first case for the first portable electronic device (Fig. 5, the unique identifier is attached to the item to be tracked).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of notifying about a lost device.

Consider claim 11, Bhatia teaches a computer-implemented method for the loss prevention and loss recovery of a first user's portable electronic device (abstract), the method comprising the steps of: 
loading a first software application on the portable electronic device, wherein the first software application is associated with a server (Fig. 5, laptop 508 (1), connects to a server. A software application must be used), 

obtaining a first distance tracking device, wherein the first distance tracking device is configured to provide a notification when the first distance tracking device is further than a predetermined boundary from the first user's portable electronic device (Fig. 3, steps 302-310, the distance between the devices is determined), 
connecting the first distance tracking device to the first software application (Fig. 5, the devices and server are connected).
Bhatia does not teach placing the first unique registration identifier on the first user's portable electronic device or a case for the first user's portable electronic device.
Schwaderer further teaches placing the first unique registration identifier on the first user's portable electronic device or a case for the first user's portable electronic device (Fig. 5, the unique identification is attached to the item to be tracked).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of notifying about a lost device.

Consider claim 13, Bhatia and Schwaderer together teach loading a second software application on a second user's portable electronic device, wherein the second software application is associated with the server, associating a second unique registration identifier with the second user's portable electronic device, obtaining a second distance tracking device, wherein the second distance tracking device is configured to provide a notification when the second distance tracking device is further 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of notifying about a lost device.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 9,297,882 B1) in view of Schwaderer (US 2012/0226751 A1) and further in view of Waters (US 2017/0220992 A1).
Consider claim 4, Bhatia and Schwaderer do not teach wherein the first distance tracking device includes a key fob and a removable member, wherein the removable member can be separated from the key fob, and wherein the removable member includes a keychain aperture defined therein.
Waters further teaches wherein the first distance tracking device includes a key fob and a removable member, wherein the removable member can be separated from the key fob, and wherein the removable member includes a keychain aperture defined therein (paragraph 41, it is known a key fob usually has an attachment member to attach to an item for example keys).
.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 9,297,882 B1) in view of Schwaderer (US 2012/0226751 A1) and further in view of Foot et al. (US 2007/0228951 A1).
Consider claim 6, Bhatia and Schwaderer do not teach wherein the first tag includes near-field communication such that it can communicate the first unique registration identifier.
Foot further teaches wherein the first tag includes near-field communication such that it can communicate the first unique registration identifier (paragraph 27, near field communication tag).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of a low cost way to obtaining  the unique registration identifier.

Consider claim 14, Foot further teaches wherein the first unique registration identifier is associated with a tag that includes near-field communication, and the method further comprises placing a second user's portable electronic device in close proximity to the tag, wherein the first unique registration identifier is communicated to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of a low cost way to obtaining  the unique registration identifier.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 9,297,882 B1) in view of Schwaderer (US 2012/0226751 A1) and further in view of Allen et al. (US 2007/0018812 A1).
Consider claim 7, Bhatia and Schwaderer do not teach wherein the first distance tracking device is configured such that the first notification changes from a first state to a second state as the first distance tracking device comes into closer proximity to the first portable electronic device.
Allen further teaches wherein the first distance tracking device is configured such that the first notification changes from a first state to a second state as the first distance tracking device comes into closer proximity to the first portable electronic device (paragraph 20, signal intensity is reduced when the distance is closer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of notifying the user the lost device is closer.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 9,297,882 B1) in view of Schwaderer (US 2012/0226751 A1) and further in view of Waters (US 2017/0220992 A1).
Bhatia teaches a kit for loss prevention and recovery of a portable electronic device (abstract), the kit comprising: 
a distance tracking device that is configured to connect to a portable electronic device that has been associated with the unique registration identifier, wherein the distance tracking device is configured to provide a notification when the distance tracking device is further than a predetermined boundary from the portable electronic device that has been associated with the unique registration identifier, wherein the predetermined boundary is at least one of a predetermined distance or when the distance tracking device disconnects from the associated portable electronic device (Fig. 3, steps 302-310, a notification is provided if the distance between the first and second devices exceeds a maximum distance).
 Bhatia does not teach a tag configured to be secured to a portable electronic device or a case for a portable electronic device, wherein the tag includes a unique registration identifier and a contact source thereon, wherein the contact source includes at least one of a telephone number, a website or an email address, and wherein the unique registration identifier is associated with a QR code.
Schwaderer further teaches a tag configured to be secured to a portable electronic device or a case for a portable electronic device, wherein the tag includes a unique registration identifier and a contact source thereon, wherein the contact source includes at least one of a telephone number, a website or an email address, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of notifying about a lost device.
The combination above does not teach wherein the distance tracking device is a key fob, wherein the key fob includes a button that when activated causes the associated portable electronic device to emit at least one of a sound or a vibration.
Waters further teaches wherein the distance tracking device is a key fob, wherein the key fob includes a button that when activated causes the associated portable electronic device to emit at least one of a sound or a vibration (paragraph 41, a key fob can send a signal to a lost phone to cause the phone to buzz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of locating the lost phone.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 9,297,882 B1) in view of Schwaderer (US 2012/0226751 A1) and Waters (US 2017/0220992 A1) and further in view of Allen et al. (US 2007/0018812 A1).
Consider claim 16, the combination above do not teach wherein the first distance tracking device is configured such that the first notification changes from a first state to 
Allen further teaches wherein the first distance tracking device is configured such that the first notification changes from a first state to a second state as the first distance tracking device comes into closer proximity to the first portable electronic device (paragraph 20, signal intensity is reduced when the distance is closer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of notifying the user the lost device is closer.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 9,297,882 B1) in view of Schwaderer (US 2012/0226751 A1), Waters (US 2017/0220992 A1) and Allen et al. (US 2007/0018812 A1) and further in view of Foot et al. (US 2017/0228951 A1).
Consider claim 17, the combination above does not teach wherein the tag includes near-field communication such that it can communicate the unique registration identifier.
Foot further teaches wherein the tag includes near-field communication such that it can communicate the unique registration identifier (paragraph 27, near field communication tag).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above 

Consider claim 18, Waters further teaches wherein the first distance tracking device includes the key fob and a removable member, wherein the removable member can be separated from the key fob, and wherein the removable member includes a keychain aperture defined therein (paragraph 41, it is known a key fob usually has an attachment member to attach to an item for example keys).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia to include the above teachings for the purposes of conveniently carrying the device.

Allowable Subject Matter
Claims 3, 8-10, 12 and 19-20 are objected if overcome the double patenting rejection and the objected claims are being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        3/23/22